Citation Nr: 9923386	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  99-09 538	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Jon B. Love


INTRODUCTION

The veteran and his attorney entered into a contingent fee 
agreement dated August 10, 1998, which provides that the 
latter would represent the former "in connection with 
proceedings before the U. S. Department of Veterans Affairs 
[VA] and the U. S. Court of Veterans Appeals."  The fee 
agreement also provides that the attorney is entitled to a 
fee equal to 20 percent of the total amount of any past due 
benefits awarded, and that said fee is to be paid to the 
attorney directly by VA.

In a rating decision dated March 31, 1999, the VA Regional 
Office (RO) in Phoenix, Arizona, in pertinent part, increased 
to 30 percent the evaluation of the veteran's service-
connected conversion reaction.  This action resulted in the 
veteran's entitlement to past-due benefits (PDBs) in the 
amount of $929.00.

By a letter dated April 16, 1999, the RO advised the parties 
to the fee agreement of the aforementioned award, and that 
20% of the PDBs awarded to the veteran had been withheld, 
pending a decision by the Board of Veterans' Appeals (the 
Board) concerning the attorney's entitlement to a fee from 
those PDBs.  The letter also informed the attorney and the 
veteran that each had 30 days in which to submit to the Board 
any evidence or argument they wanted the Board to consider 
concerning this issue.

Neither party to the agreement has responded to the RO's 
offer.


FINDINGS OF FACT

1. The veteran and his attorney entered into a contingent fee 
agreement dated August 10, 1998, which provides that the 
attorney will represent the veteran in connection with 
proceedings before VA.

2. The veteran filed a claim for an increased evaluation of 
his conversion reaction in August 1998.

3. In a rating decision dated March 31, 1999, the RO 
increased to 30 percent the evaluation of the veteran's 
conversion reaction; this action resulted in the veteran's 
entitlement to PDBs in the amount of $929.00.

4. The Board has not issued a final decision concerning the 
issue of the veteran's entitlement to an increased 
evaluation of his conversion reaction.


CONCLUSION OF LAW

The criteria under which a valid fee agreement between the 
veteran and his attorney as to representation before VA may 
be executed have not been met with respect to the issue of 
the veteran's entitlement to an increased evaluation of his 
service-connected conversion reaction.  38 U.S.C.A. § 5904 
(West 1991 & Supp 1999); 38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before an attorney-at-law or agent may charge and be paid a 
fee for representing claimants or appellants for their 
services before VA, the following criteria must be met: (1) a 
final decision must have been promulgated by the Board with 
respect to the issue, or issues, involved; (2) the NOD that 
preceded the Board decision with respect to the issue or 
issues involved must have been received by the RO on or after 
November 18, 1988; and (3) the attorney must have been 
retained not later than one year following the date that the 
decision by the Board with respect to the issue, or issues, 
involved was promulgated.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609(c) (1998).

In August 1998, the veteran filed a claim concerning the 
issue that was the subject of the RO's March 31, 1999, rating 
decision, which resulted in the veteran's entitlement to 
PDBs.  As there is no evidence of record that the Board has 
ever issued a final decision concerning this issue, the 
attorney is not entitled to a fee from those PDBs for her 
representation of the veteran.

As the criteria under which a valid fee agreement may be 
entered into between the veteran and his attorney have not 
been met, the Board need not determine whether the fee 
agreement meets the requirements for payment of past-due 
benefits under 38 U.S.C.A. § 5904(d), or whether the fee 
provided for in the fee agreement is reasonable "in fact."


ORDER

Eligibility for payment of attorney fees from past-due 
benefits awarded as a result of a grant of an increased 
evaluation of the veteran's service-connected conversion 
reaction is denied.  None of the veteran's past-due benefits 
resulting from such action by the RO should be paid to the 
attorney.




		
	Steven L. Keller
Member, Board of Veterans' Appeals






 




